Citation Nr: 0524321	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  00-23 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for various gastric 
disorders.

2.  Entitlement to an increased rating for chondromalacia of 
the right knee, currently evaluated as 10 percent disabling. 

3.  Entitlement to an increased rating for chondromalacia of 
the left knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran and his wife
ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from June 1976 to August 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1999 RO rating decision, which found 
that new and material evidence had not been submitted to 
reopen a claim for service connection for gastroesophageal 
junction with stricture formation due to Motrin usage for 
knees, and from a September 2000 RO rating decision, which 
denied entitlement to a rating in excess of 10 percent for 
chondromalacia of each knee.

In July 2001 the veteran testified at a hearing at VA's 
Central Office in Washington, D.C., before the undersigned 
Veterans Law Judge.  In September 2001 the Board reopened the 
claim for service connection for various gastric disorders, 
and remanded the issues of service connection for various 
gastric disorders and increased ratings for chondromalacia of 
both knees for appropriate action.

The issue of service connection for various gastric disorders 
is being remanded and is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Chondromalacia of the right and left knees is manifested by 
no more than subjective complaints of pain and flare-ups 
which involve the knee giving away, for which the veteran has 
been prescribed pain medication and a knee brace; there is no 
objective evidence of more than slight instability.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
chondromalacia of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.71a, Diagnostic Code 5257 (2004).

2.  The criteria for a rating in excess of 10 percent for 
chondromalacia of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.71a, Diagnostic Code 5257 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work. 38 C.F.R. § 4.2.  

Although the regulations require, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, 4.41, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

There is no diagnostic code which pertains specifically to 
chondromalacia, thus the veteran's service-connected knee 
disabilities have been rated as 10 percent disabling under 
Diagnostic Code 5257, by analogy to other impairment of the 
knee manifested by subluxation or lateral instability.  Under 
Diagnostic Code 5257, impairment of a knee involving slight 
recurrent subluxation or lateral instability is evaluated as 
10 percent disabling.  Impairment of a knee involving 
moderate recurrent subluxation or lateral instability is 
evaluated as 20 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257. 

A review of the evidence of record shows that the veteran's 
service-connected knee disabilities have primarily been 
manifested by subjective complaints of pain, giving away, and 
flare-ups.  He was prescribed knee braces in July 2000, and 
he reports that he still wears them to prevent his knees 
giving away.  There is no doubt that the veteran's service-
connected knee disabilities have caused him pain and some 
impairment of function (as far as walking).  However, it 
appears that the veteran's knee symptoms mostly occur during 
flare-ups.  The objective medical evidence of record has been 
negative for the most part.  Prior VA examinations have 
essentially shown, on clinical evaluation, full range of knee 
motion, no instability, no effusion, and no asymmetry.  The 
only objective findings shown on VA examinations have been 
tenderness of the knees, slight weakness of the left 
quadriceps (in 1999), positive patellar grind (in 1999), and 
mild crepitation (in 2001).  Objective findings shown on 
treatment records include an MRI in 1999 which showed small 
joint effusion of the left knee.  

The record also reflects that the veteran received treatment 
from a private doctor who apparently was a fee basis provider 
contracting with VA.  Treatment records from this private 
doctor show that the veteran started receiving treatment for 
his knees in 1991, and he had complaints of knee pain and his 
knees giving out and pain medication and knee braces were 
prescribed.  In a June 2002 statement, apparently from that 
same private doctor, it was noted that the veteran was 
"substantially limited in the major life activity of walking 
do [sic] to his bilateral knee impairment."  While the Board 
has considered this statement, it is contrasted with the most 
recent medical evidence of record, which does not show that 
the veteran's knee impairment rises to that level.  Of 
particular note in this regard is the most recent VA 
examination in 2004 at which time the veteran's primarily 
complaint was knee pain.  He also reported that his knee 
would give out if he was climbing stairs.  He reported he was 
not taking any medication at that time for his knees and had 
not had his knee examined in approximately two years and had 
recently applied for care at the Pensacola VA OPC.  There was 
no objective evidence of instability or limitation of motion 
of either knee.  Thus, the most recent medical evidence 
clearly does not show moderate instability or subluxation or 
equivalent impairment.  See Francisco, supra.  

A review of the evidence of record does not support a finding 
of more than slight right or left knee instability, or 
equivalent impairment.  A higher rating of 20 percent would 
be warranted if there were moderate recurrent subluxation or 
lateral instability or equivalent impairment, which has not 
been shown by the medical evidence of record.  The service-
connected knee disabilities -- while manifested by complaints 
of pain and tenderness, and of giving away and flare-ups -- 
also have been shown to exhibit full range of motion and no 
instability.  Thus, the Board concludes that the instability 
aspect of the knee disabilities has been properly rated at no 
more than 10 percent each.

With regard to arthritis (degenerative joint disease), 
although the veteran contends that he has arthritis of the 
knees, and has pointed to various medical treatment records 
which show diagnoses of arthritis and degenerative joint 
disease, there is no objective evidence shown on x-rays.  As 
recently as September 2004, an x-ray report for both knees 
indicated that knee joint spaces were normal and no arthritic 
changes were noted.  The x-ray report provided an impression 
of "essentially normal knees".  Thus, a separate evaluation 
for arthritis, pursuant to Diagnostic Code 5003, is not 
warranted.

The veteran's service-connected knee disabilities may also be 
considered under Diagnostic Codes 5258, 5259, 5260, 5261.  
Since there is no competent medical evidence of "frequent" 
episodes of locking, pain, and effusion into the joint in 
either knee, an increased rating under Diagnostic Code 5258 
is not warranted.  Diagnostic Code 5259 provides for a 
maximum rating of 10 percent, and therefore is not a basis 
for assigning an increased rating.  Finally, there is minimal 
to no competent medical evidence of limitation of motion of 
either knee in order for an increased rating to be assigned 
pursuant to Diagnostic Code 5260 or 5261.  The record 
reflects that the veteran underwent three VA examinations (in 
1999, 2001, and 2004), since he filed his claim for an 
increased rating in 1998.  All of those VA examinations 
showed that he had full range of motion in both knees.  There 
is only one VA medical treatment record dated in 1999 which 
shows that the veteran had slight limitation of motion in the 
right knee on extension.  Thus, an increased rating for 
chondromalacia of the right knee or of the left knee is not 
warranted under any other diagnostic code. 

Consideration must be given to assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  The 
question of an extraschedular rating is a component of the 
veteran's claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); see also VAOPGCPREC 6-96.  An 
extraschedular evaluation may be assigned in exceptional 
cases where the schedular evaluations are found to be 
inadequate.  The governing norm in such cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.

The Board notes, however, that the evidence of record does 
not suggest the existence of such an unusual disability 
picture so as to render application of the regular provisions 
impractical.  The Board observes that it has not been 
contended or otherwise indicated that the service-connected 
knee disabilities have resulted in any hospitalization or 
other extensive treatment regimen, other than the left knee 
surgery which the veteran underwent in the 1980s.  With 
regard to employment, the veteran is currently retired.  
However, during the course of the appeal, the veteran has 
been employed and at that time he contended that his service-
connected knee disabilities interfered with his employment at 
that time.  The veteran's service-connected knee disabilities 
are manifested by complaints of pain, giving away, and flare-
ups, and current 10 percent rating assigned for each knee is 
meant to compensate him for the related industrial 
impairment.  In other words, he does not have any symptoms 
from his knee disabilities that are unusual or are different 
from those contemplated by the schedular criteria.  Moreover, 
although there are employment records which suggest that the 
veteran's knee disabilities interfered with his employment at 
one time, these records show that he was prohibited from 
doing one type of job only, and so he was placed in another 
job.  While this shows interference with his employment, this 
does not rise to the level of "marked" interference, as the 
veteran was essentially moved to another job that was 
commensurate with his abilities and limitations.  Based on 
the evidence of record and the veteran's contentions, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  Accordingly, an evaluation in 
excess of 10 percent for either right knee chondromalacia or 
left knee chondromalacia on a schedular or extraschedular 
basis is not warranted.

In sum, the service-connected right and left knee 
disabilities are each currently properly rated 10 percent.  
The preponderance of the evidence is against the claim for an 
increased rating for either the right or left knee 
disability; thus, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into the law the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)).  The VCAA imposes additional obligations on VA in 
terms of its duty to notify and assist claimants.  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In this case, the initial RO rating 
decisions were made in August 1999 and September 2000, before 
the VCAA was enacted, and the VCAA notice was given to the 
veteran in October 2001 and August 2004.  Fortunately, the 
Court acknowledged in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that some claims were pending at the time the VCAA was 
enacted and that proper notice prior to the initial AOJ 
decision was impossible.  The Court specifically stated that 
it was not requiring the voiding or nullification of any AOJ 
decision, only finding that appellants are entitled to VCAA-
content-complying notice.  Thus, the timing of the notice in 
this matter does not nullify the rating action upon which 
this appeal is based.  

VA has a duty under the VCAA to notify an appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The appellant was informed of the 
requirements of the VCAA specifically in letters dated in 
October 2001 and August 2004.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. § 5103 in that he was clearly 
notified of the evidence necessary to substantiate his claim 
and of the responsibilities of VA and the veteran in 
obtaining evidence, as well as advised to inform VA of any 
evidence that might support his claim.  Moreover, he was 
provided with the text of 38 C.F.R. § 3.159, which 
implemented the VCAA and from which the Court drew the fourth 
notification element, in the September 2004 supplemental 
statement of the case.  Thus, the notification requirement of 
the VCAA has been satisfied.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  With regard 
to records, the Board notes that VA has obtained VA and 
private treatment records for the veteran, per his 
instructions.  With regard to a VA examination, the Board 
notes that the veteran underwent several VA examinations.  
Thus, the Board finds that VA has satisfied the duty to 
assist the veteran in this matter.


ORDER

A rating in excess of 10 percent for chondromalacia of the 
right knee is denied. 

A rating in excess of 10 percent for chondromalacia of the 
left knee is denied.


REMAND

The veteran has variously contended that his gastric problems 
had an onset in service and that his gastric problems were 
caused by taking medication (Ibuprofen) for many years for 
his service-connected knee disabilities.  

Unfortunately, there appears to be a problem with compliance 
with the Board's September 2001 remand instructions.  The 
Board instructed that the veteran be scheduled for a VA 
examination to determine the cause of any gastric disorder 
and that the examiner "must express an opinion as to whether 
any gastric disorder is causally related to the service 
connected knee disorder or medication taken for treatment of 
such disorders, and whether there is an additional disability 
of his gastric disorders attributable to the service-
connected knee disorders or medication taken for treatment of 
such disorders."  While the VA examiner in 2004 discussed 
whether the veteran's GERD was present during service or 
caused by medication taken for the knee disabilities, the VA 
examiner did not discuss whether the GERD was aggravated by 
medication taken for treatment of the service-connected knee 
disorders.  This commentary needs to be obtained.  See, e.g., 
Stegall v. West, 11 Vet. App. 268, 271 (1998).

In support of his claim, the veteran submitted opinions from 
a private doctor, Dr. Orth, who linked the veteran's 
ibuprofen use to his gastric problems.  Specifically in 
February 1998 Dr. Orth opined indicated that it was time to 
move ahead with an upper endoscopy to evaluate for problems 
of dysphagia "possibly aggravated by long term nonsteroidal 
drug use".  After reviewing the upper endoscopy results, Dr. 
Orth provided diagnoses of gastroesophageal junction with 
associated stricture formation; incompetent lower esophageal 
sphincter associated with hiatal hernia; and mild gastritis.  
Dr. Orth indicated that this was "probably aggravated by his 
long term use of nonsteroidal anti-inflammatory drugs" and 
Dr. Orth indicated that the veteran may benefit from the 
"use of Carafate concurrent with his nonsteroidal anti-
inflammatory drug usage".  

In support of his claim the veteran has also submitted 
excerpts from a publication, which detail the risks of using 
ibuprofen and Motrin.

VA examiners, however, have rendered opinions conflicting 
with that of Dr. Orth.  In January 1999, the VA examiner 
noted that the veteran believed that his use of ibuprofen 
caused his stricture and reflux disorder.  The VA examiner 
indicated that the ibuprofen had a protective coating and did 
not irritate or burn the esophagus during its passage in the 
act of swallowing, but also noted that ibuprofen causes 
gastritis and has been know to cause gastric and duodenal 
ulcers.  The VA examiner also noted that there was no 
evidence he knew of which showed that ibuprofen caused reflux 
disorder or an esophageal stricture.  Finally, the VA 
examiner indicated that the veteran's reflux disorder and 
esophageal stricture were "basically related to 
gastroesophageal reflux disorder and according to the 
history" given by the veteran, "this did indeed have its 
onset of symptoms in approximately 1977".  On VA examination 
in 2004 the examiner, a certified physician's assistant, 
indicated that there was no evidence of any gastrointestinal 
disorder while the veteran was on active duty and no evidence 
that the veteran's current treatment would have caused his 
current complaints.  The examiner further indicated that 
there was no medical evidence showing that Motrin caused GERD 
or strictures.  

To reconcile the conflicting evidence and to ensure 
compliance with the prior remand order, the veteran should be 
scheduled for a comprehensive VA gastric examination to 
determine the nature and probable etiology of any gastric 
disorders.  

The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2004).

Accordingly, this matter is REMANDED for the following:

1.  Schedule the veteran for a VA 
examination by a gastroenterologist, to 
ascertain the nature and probable 
etiology of any current gastric 
disorder(s).  The claims folder must be 
reviewed by the examiner in conjunction 
with the examination; this should 
specifically include the opinions of Dr. 
Orth and the 1999 and 2004 VA examination 
reports.  For each diagnosis, the 
examiner should indicate whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the diagnosed gastric disorder is (1) 
causally related to the service connected 
knee disorder or medication taken for 
treatment of such disorders, and, if it 
is not, (2) whether it is aggravated 
(i.e., increased in disability) by the 
service-connected knee disorders or 
medication taken for treatment of such 
disorders.  The complete rationale for 
any opinion(s) expressed should be 
provided.

2.  The RO should then review the 
evidence of record and adjudicate the 
claim.  If the decision remains adverse 
to the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case, containing notice 
of all relevant actions taken on the 
claim including the applicable legal 
authority, and afforded a reasonable 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


